The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/17/22 has been entered. No claims have been amended. Claims 1, 3, 5 – 16, 18, and 21 – 24 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) filed 1/21/22 and 4/17/22 have been considered by the Examiner and have not changed the decision of claim patentability as was presented in the Office Action of 1/10/22 and is copied below. The Examiner called Attorney Rosa Kim (Reg. No. 39,728) on 4/19/22 to reconfirm the purpose of the RCE submission, but no communication took place. According to Applicant’s letter of 4/17/22, Applicant filed the IDSs and RCE in connection with the filing of CIP Application No. 17/133,235. 
As a relevant comment, it is noted that some of the references cited in the IDS’ (e.g., US 2019/0086622 A1 and WO 2005/057262 A1) may be applied, in combination of other prior rt of record, to provide alternative grounds of rejections.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8 – 10, 15, 16, 18, and 21 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Furuyama in view of Kim (US 2014/0126863 A1).
Regarding claim 1, Furuyama discloses (Figs. 1, 3 – 7, 11, 12, and 16 – 21; para. 0090 – 0099 and 0102 – 0122) an optical subassembly comprising (see annotated Figs. 1 and 3 provided below): 
an interposer 1, the interposer 1 being rigid and planar (formed of a glass-fiber-reinforced resin material and having a planar shape as seen in Fig. 3; “… an optoelectronic ferrule 1, which is formed of a material prepared by mixing glass fibers with, for example, an epoxy resin” at para. 0090), and having first and second opposing sides 1a,1b (the right and left sides of 1 respectively) and defining at least one alignment aperture 8 extending from the first/right opposing side 1a to the second/left opposing side 1b (see annotated Figs. 1 and 3), the interposer 1 defining traces/wiring having first contacts/pads 2 (as identified in Fig. 1 and comprising 2a,2b as detailed in Fig. 3; “An electrode pad 2 corresponds to a part of the electric wiring (not shown) arranged to cover the main plane 1b and a side plane 1c of the optoelectronic ferrule 1” at para. 0093), the first contacts 2a,2b being configured for electrical connection to at least one optical component 3 (para. 0095); 
a fiber 4 having a first optical axis (longitudinal/horizontal axis of 4), wherein the fiber 4 is disposed at least partially in the alignment hole 8 to hold the fiber 4 (“A guide hole 8 is formed in the longitudinal direction of the optoelectronic ferrule 1. An optical guide such as an optical fiber 4 is inserted into the guide hole 8 so as to be mechanically held” at para. 0090, emphasis added) such that the first optical axis is positioned essentially orthogonal to the first and second opposing sides 1a,1b (see annotated Figs. 1 and 3) the fiber 4 extending from the interposer 1 (from its first/right side 1a, as seen in Figs. 1 and 3); 
the at least one optical component 3 (a photodetector or a light source) mounted to the second/left opposing side 1b and being electrically connected to at least a portion 2b of the contacts 2a,2b (as shown in Fig. 1; “an electrode 2a is connected to a common electrode (ground or power source) of the four channel semiconductor device arrays, and an electrode 2b is connected to each of the signal electrodes of semiconductor device within the semiconductor device arrays 3. The electrode 2b is in the form of a wiring that is bent at right angles at a corner of the optoelectronic ferrule 1 between the plane, on which the semiconductor device is mounted, and the adjacent side surface of the optoelectronic ferrule 1” at para. 0095, emphasis added), the at least one optical component 3 having a second optical axis (aligned with the longitudinal axis of 4) coincident with the first optical axis (see annotated Figs. 1 and 3; “… a semiconductor device 3 is arranged to face the other main plane or coupling face 1b of the optoelectronic ferrule 1. The semiconductor device 3 is provided with a light-emitting element … or a photo-detecting element …, which is positioned to face the main plane 1b. The active region of the light-emitting element or the photo-detecting element is positioned to face a core (not shown) of the optical fiber 4” at para. 0091, emphasis added),
at least one chip 101 (“optical element driving IC” at para. 0093 and 0095) for operating (e.g., driving) the at least one optical component 3 (comprised in 107), the at least one chip 101 co-packaged with the interposer 107 (Fig. 2) and electrically connected to at least a portion 2b of its contacts 2a,2b (“The electric wiring (not shown) is connected to an optical element driving IC by means of, for example, a wire bonding within the optical interface module 107. The electric wiring further extends from the optical element driving IC through the internal wiring of the optical interface module 107, the connecting pin 109, the Jack 110 within the interposer 102 and the solder bump 109 so as to be connected to the LSI chip 101 for the signal processing” at para. 0093; “The electrode 2b is withdrawn onto the adjacent side surface of the optoelectronic ferrule 1 so as to connect the electrode 2b to, for example, the optical element driving IC described previously in conjunction with FIG. 2 by, for example, a wire bonding or a flip-chip bonding” at para. 0095); and
a circuit board 102,106 (shown in Fig. 2; “a printed circuit board 106” at para. 0089) configured to receive the interposer 107 (comprises an optical fiber 115, as seen in Fig. 2) such that the interposer 107 is essentially parallel to the circuit board 102,106 (Fig. 2), the circuit board 102,106 being electrically connected to at least a portion of the contacts of the interposer 107 (“the optical semiconductor module of the present invention shown in FIG. 1 is incorporated in an optical interface module 107. The optical interface module 107 is arranged in a printed circuit board 106. Also, the optical interface module 107 and a semiconductor device or unit such as an LSI package 101 are electrically connected to each other via an interposer 102 to which the LSI package 101 is mounted” at para. 0089).

    PNG
    media_image1.png
    773
    1054
    media_image1.png
    Greyscale


Annotated Figs. 1 and 3 of Furuyama.

Furuyama does not detail: 
(i)   that the electrical traces 2 of the interposer 1 for electrical connections to the optical component 3, the chip 101, and the circuit board 102,106 can further define first, second, and third contacts, respectively; 
(ii)   that the interposer 1 can alternatively be oriented essentially orthogonal to the circuit board 106 by using an edge electrical connector (instead of parallel orientation of 107 and 106 in Fig. 2); and 
(iii)   that the chip 101 can be disposed directly on the same side (opposing side 1b) of the interposer as the optical component 3.  However, Kim provides features (i), (ii), and (iii), as detailed below. 
Specifically, Kim discloses (Figs. 2, 3, 5, and 6; para. 0031 – 0064) an optical assembly 601,602,611 (Fig. 6) comprising an interposer 601 which is optically coupled to an optical fiber 611 (para. 0064). Kim teaches (Fig. 3F; para. 0057 – 0061) that the interposer 351 (shown in Fig. 3F and corresponding to 601 in Fig. 6) has first and second opposing sides and an aperture 355 for light emitted by at least one optical component 354 (para. 0060 and 0061). Kim further details that the sub-assembly comprises at least one optical component 336/354 (shown in Figs. 3D/3F and emitting light with an optical axis 337/357; para. 0057 and 0061), and at least one chip 340/356 (in Figs. 3D/3F respectively) electrically connected to electrical traces 339 (para. 0057). 
As for feature (i), Kim further details that the interposer 501 (detailed in Fig. 5B and corresponding to 331/351 in Figs. 3D/3F respectively) defines electrical traces 507,508 with first contacts 504, second contacts 505, and third contacts 513 for electrical connections to the at least one optical component, the at least one chip, and a circuit board 361 (as shown in Fig. 3F; para. 0061) respectively.
As for feature (ii), Kim expressly teaches (Fig. 3F) that the circuit board 361 is configured to receive the interposer 351 by using an edge electrical connector (359,362 in Fig. 3F; 373,374 in Fig. 3G; para. 0061 and 0062) such that the interposer 351 is essentially orthogonal to the circuit board 361 (as seen in Fig. 3F), the circuit board 361 being electrically connected to at least a portion of the third contacts (edge contacts 513 illustrated in Fig. 5B; “The C-cut vias, such as via 513 are used as electrical connectors to contact to a motherboard, a next-level integration board, or any other assembly mounting board” at para. 0059).
As for feature (iii), Kim further details that the at least one chip 356 (in Fig. 3F respectively) is disposed on the same (left) side of the interposer 351 as the optical component 354 so that electrical connections between the at least one chip 356 and the optical component 354 can have a reduced length and improved electrical transmission.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the traces/wiring 2 of the interposer 1 of Furuyama can comprise, as detailed by Kim, the first, second, and third contacts so that they can provide electrical (inter)connections to the at least one optical component, the at least one chip, and the circuit board respectively, as required for proper operation of the optical sub-assembly. The Furuyama – Kim combination considers that the contemplated interposer (illustrated in the Figure below) can be mounted to the circuit board and electrically connected thereto by using EITHER a parallel orientation (as in Fig. 2 of Furuyama) OR an orthogonal orientation of the interposer by using an edge electrical connector (as in Figs. 3F and 3G of Kim), as a matter of suitable/workable designs taught by the references and providing flexibility in arranging/positioning elements/components (including the interposer) on the circuit board. The Furuyama – Kim combination also considers that the at least one chip (101 in Fig. 2 of Furuyama; 356 in Fig. 3F of Kim) can be mounted to the interposer (1 and 107 in Figs. 1 and 2 of Furuyama; 351 in Fig. 3F of Kim) EITHER via the circuit board (102,106 in Fig. 2 of Furuyama) OR directly (as the chip 356 is directly mounted to the interposer 351 in Fig. 3F of Kim).  
An optical subassembly of the Furuyama – Kim combination is illustrated in the Figure below and fully meets all of the recited limitations. 

    PNG
    media_image2.png
    895
    1317
    media_image2.png
    Greyscale


An optical subassembly of the Furuyama – Kim combination.

In light of the foregoing analysis, the Furuyama – Kim combination teaches expressly or renders obvious all of the recited limitations.

As an aside and relevant comments, the following is noted: 
(a)	A general layout of the electrical traces and contacts of the interposer 510 in Fig. 5B of Kim is similar to that in Figs. 2A – 2C of the instant application. 
(b)	The embodiment in Figs. 1 and 3 of Furuyama has essential structural features (an interposer holding an optical fiber that is optically coupled to an optical component mounted on one side of the interposer, while the optical fiber extends freely from the other side of the interposer) and a principle of operation that are the same as those of the embodiment in Fig. 7 of the instant application (wherein an interposer 701 holds an optical fiber 704 that is optically coupled to an optical component 771 (e.g., a light-emitting element) mounted on one side of the interposer 701; para. 0031 – 0038 of the instant specification), as evident from a direct side-by-side comparison of the two drawings. 

Regarding claim 8, the Furuyama – Kim combination renders obvious (Figs. 3F and 5B of Kim) that the first contacts 504 (in Fig. 5B) can be disposed about a perimeter of the alignment aperture 355 (in Fig. 3F) on the second opposing side, the second contacts 505 (in Fig. 5B) are disposed in an interior of the interposer 510, and the third contacts 513 are disposed about a perimeter of the interposer 510. 
As an aside and relevant comment, it is noted that a general layout of the electrical traces and contacts of the interposer 510 in Fig. 5B of Kim is similar to that in Figs. 2A – 2C of the instant application. 
Regarding claim 9, the Furuyama – Kim combination considers (Figs. 3D and 3F of Kim) that the at least one chip 356 (Fig. 3F) and the at least one optical component 354 are mounted to the same side of the interposer 351, i.e., the second opposing side of the interposer (side 1b in Figs. 1 and 3 of Furuyama on which the optical component 3 is mounted), as illustrated in the Figure provided above for claim 1.  
Regarding claim 10, the Furuyama – Kim combination considers that the at least one optical component 3 (Figs. 1 and 3 of Furuyama) can comprise a surface emitting light source (“The semiconductor device 3 is provided with a light-emitting element such as a VCSEL (Vertical Cavity Surface Emitting Laser diodes)” at para. 0091). Kim also details that the surface emitting light source can be a surface emitting laser (e.g., VCSEL) (para. 0032).
Regarding claim 15, the Furuyama – Kim combination considers that the at least one optical component can comprise a VSCEL (para. 0091 of Furuyama) or a photodiode (para. 0091 of Furuyama; para. 0032 of Kim), and that the at least one chip can be a laser driver (para. 0042 of Kim) or a transimpedance amplifier (TIA) (“An electronic device 340 (e.g., a driver, TIA, an integrated circuit, or any other passive or active electronic device) is placed on the substrate 311” at para. 0057 of Kim).   
Regarding claim 16, the teachings of Furuyama and Kim combine (see the arguments and motivation for combining as applied to claim 1 above) to teach expressly or render obvious all of the recited limitations, as detailed above for claim 1. Claim 16 simply removes the limitations defining a circuit board in claim 1 (the last sub-clause thereof). 
Regarding claim 18, the Furuyama – Kim combination teaches expressly or renders obvious all of the recited limitations, as detailed above for claims 1 and 8. 
Regarding claim 21 – 24, the Furuyama – Kim combination considers that the optical component (a laser or a photodetector; para. 0091 of Furuyama) and the chip (a laser driver and/or a photodetector amplifier; para. 0095 of Furuyama) are directly electrically connected to each other (for proper operation, i.e., a laser driver can drive a laser) and also are electrically connected to the circuit board (106 in Furuyama; 361 in Fig. 3F of Kim) via an edge electrical connector (according to Figs. 3F and 3G of Kim) by a circuit/network of electrical traces (para. 0093 of Furuyama; Fig. 5B of Kim explicitly shows electrical traces 507,508 that are connected to contacts 504,505; “Conductive pads, such as a pad 504 and a pad 505 are formed on the sub-assembly substrate 501 … Conductive traces, such as a trace 507 and 508 are formed on the substrate 501 to connect to the filled vias and to the pads” at para. 0058 of Kim, emphasis added). Thus, the Furuyama – Kim combination considers that the first contacts (for the optical component) and a portion of the second contacts (for the chip) are electrically connected by a portion of the traces such that the one optical component and the chip are electrically connected directly by the portion of the traces.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Furuyama in view of Kim, and further in view of Tamura et al (US 2009/0097802 A1).
Regarding claim 3, the Furuyama – Kim combination considers only embodiments with a continuously extending optical fiber 4 (Figs. 1 and 3 of Furuyama) and does not expressly teach that the optical fiber can comprise a fiber stub, even though such arrangement is well known in the art. For example, Tamura discloses (Figs. 1 and 6; para. 0018 – 0026) an optical subassembly having general features similar to those of the optical subassembly of the Furuyama – Kim combination and comprising: 
an interposer 14 having first and second opposing sides (the left and right side of 14 in Fig. 1 respectively) and defining at least one alignment aperture 27 extending from the first (left) opposing side to the second (right) opposing side (Fig. 1; para. 0023), the interposer 14 defining traces/wiring configured for electrical connection to at least one optical component 16 (“The photo detector 16 converts the optical signal received from the built-in fiber 13 to electricity, and transmits the electricity to the electronic components 15 via an electrical circuit arranged on the flexible printed circuit board 14” at para. 0025);
at least one fiber (comprising a fiber stub 13; para. 0021, 0025, 0032, and 0033) having a first optical axis (the longitudinal axis of the fiber 13 in Fig. 1), the fiber 13 being held such that the first optical axis is positioned essentially orthogonal to the first and second opposing sides of 14 (Fig. 1); 
the at least one optical component 16 mounted to the second (right) opposing side of the interposer 14 and being electrically connected to at least a portion of the traces/wiring (“The photo detector 16 converts the optical signal received from the built-in fiber 13 to electricity, and transmits the electricity to the electronic components 15 via an electrical circuit arranged on the flexible printed circuit board 14” at para. 0025); the at least one optical component 16 having a second (horizontal) optical axis coincident with the first optical axis so that the at least one optical component 16 and the at least one fiber 13 are aligned with respect to each other (Fig. 1; para. 0025 and 0036);
at least one chip 15 for operating the at least one optical component 16 (para. 0025 and 0026, and 0039); and 
a circuit board 53 configured to receive the interposer 14 such that the interposer 14 (its vertical portion in Fig. 1) is essentially orthogonal to the circuit board 53, the circuit board 53 being electrically connected (via an electrical connector 17,52) to the electrical traces/wiring of the interposer 14 (“As a result of the corresponding connector 52 being installed, the electrical connector 17 transmits the electrical signal converted by the electronic components 15 to a control circuit substrate 53 upon which the corresponding connector 52 is mounted” at para. 0026).
Tamura expressly teaches that the fiber comprise a fiber stub 13 to which another optical fiber segment (a terminated fiber) is optically coupled (at the left end 26 in Figs. 1 and 6; “The built-in fiber 13 is inserted into the fiber holding hole 20 and secured therein” at para. 0021; “In the optical module 10, the MT connector 51, which is attached to another optical fiber” at para. 0034, emphasis added; also para. 0025, 0032, and 0033). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the optical fiber 4 in Figs. 1 and 3 of Furuyama can additionally comprise a fiber stub, as a matter of a suitable/workable design choice that is expressly taught/illustrated by Tamura and provides the benefit of a low-loss disengageable/reconfigurable connection (of the optical fiber to the optical component) enabled by using a disengageable plug/receptacle structure (identified as 12,51 in Fig. 6 of Tamura; para. para. 0033 – 0037; “According to the optical module 10 of the present embodiment, the MT connector 51 that is mechanically connected to the ferrule 12 is connected with the guide pins 25, 25, which are held in the guide pin holes 22, 22 of the ferrule 12. Therefore, a connection can be established while the margin of optical loss is lowered” at para. 0037);    

Claims 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Furuyama in view of Kim, in view of Tamura, and further in view of Nakagawa (US 2019/0384013 A1).
Regarding claim 5, the Furuyama – Kim – Tamura combination (see the arguments and motivation for combination, as applied above for claim 3) does not further detail the mechanical connection between the fiber stub (13 in Tamura) and another other optical fiber (“In the optical module 10, the MT connector 51, which is attached to another optical fiber” at para. 0034 of Tamura, emphasis added). However, Nakagawa discloses (Figs. 1 and 2; para. 0025 – 0038) an optical subassembly 1 (“optical module” at para. 0025) that has essential structural features and a principle of operation similar/identical to those in Furuyama, Kim, and Tamura and comprises: 
an interposer 20 having first and second opposing sides 20SA,20SB (Figs. 1 and 2) and defining at least one alignment aperture H20 extending from the first (upper) opposing side to the second (lower) opposing side 20SA (Fig. 1; “The wiring board 20 has a hole H20, which functions as a light path for the optical signal” at para. 0029), the interposer 20 defining first contacts 22 configured for electrical connection to at least one optical component 10 (“… the external terminals 12 of the light emitting element 10 are bonded to the connection electrodes 22 of the wiring board 20” at para. 0040);
at least one fiber 40 having a first optical axis O (the longitudinal axis of the fiber 40 which is identified as “O” in Fig. 2; para. 0034), the fiber 40 being held such that the first optical axis O is positioned essentially orthogonal to the first and second opposing sides (Fig. 2); and 
the at least one optical component 10 mounted to the second opposing side 20SA and being electrically connected to at least a portion of the first contacts 22 (“… the external terminals 12 of the light emitting element 10 are bonded to the connection electrodes 22 of the wiring board 20” at para. 0040); the at least one optical component 10 having a second optical axis coincident with the first optical axis O (Fig. 2; “an optical axis O of the light emitting element 10 and the optical fiber 40” at para. 0034).
Nakagawa expressly teaches (Figs. 1 and 2) the interposer 20,50 comprises a ferrule-receiving fixture 50 disposed on the first (upper) opposing side 20SB, the ferrule-receiving fixture 50 having an axis O coincident with the first optical axis O and being configured to receive a ferrule 30 containing a terminated fiber 40. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the optical fiber of the Furuyama – Kim – Tamura combination can be held, in accordance with the teachings of Nakagawa, in a ferrule. The motivation for a ferrule is that it can mechanically protect a (fragile) optical fiber and thereby enable a rugged mechanical connection while still ensuring good alignment (e.g., para. 0037 and 0044 of Nakagawa).   
Regarding claim 6, the Furuyama – Kim – Tamura – Nakagawa combination considers that the alignment aperture H20,H50 of the interposer 20,50 (Fig. 1 and 2 of Nakagawa) is configured to receive (its portion H50) the ferrule 30 containing the fiber 40.  
Regarding claim 7, the Furuyama – Kim – Tamura – Nakagawa combination considers that the interposer 20,50 (Fig. 1 and 2 of Nakagawa) comprises a ferrule-receiving fixture 50 disposed on the first opposing side 20SB, the ferrule-receiving fixture 50 having an axis O coincident with the first axis O and being configured to receive a ferrule 30 containing the fiber 40 such that the fiber 40 optically couples with the optical component 10.  

Claims 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Furuyama in view of Kim, in view of Shiraishi (US 2011/0108716 A1), and further in view of official notice.
Regarding claim 11 – 14, the Furuyama – Kim combination considers only one interposer (14 in Tamura; 351 in Lim) and does not expressly teach an additional/second interposer that is stacked with the interposer. However, Shirashi discloses (Figs. 1 – 3; para. 0032 – 0045) an optical subassembly 100 that has essential structural features and a principle of operation similar/identical to those in Furuyama and Kim and comprises an interposer 10 and a second interposer 20 that is vertically stacked with the interposer 10 (para. 0032 and 0032). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the optical sub-assembly of the Furuyama – Kim combination can comprise, in accordance with the teachings of Shirashi, an additional/second interposer that is stacked with the interposer. The motivation for an additional/second interposer(s) is that a vertically-integrated assembly can be produced with a larger mounting area available for more optical components and/or chips with a same foot-print (cross-section area). 
Further, the Examiner took official notice in the Office Action of 5/14/20 that a monitoring photodetector was well known in the art and commonly used to monitor the output power of a semiconductor laser by receiving a portion of its total optical power. Since Applicant has not traversed the official notice, the fact of common knowledge has become applicant admitted prior art. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the optical sub-assembly of the Furuyama – Kim – Shirashi combination can additionally comprise a monitoring photodetector in order to monitor the output power of the laser of the Furuyama – Kim – Shirashi combination (see the arguments above for claims 10 and 15). Such monitoring photodetector would be disposed interfacing the laser on a second interposer that is disposed in front of the interposer in order to receive the optical beam from the laser and absorb a portion of it, while transmitting the rest. 
Further for claim 11, at least one optical component further comprises a second optical component, the second optical component being a photo-detection (power-monitoring) chip having a third optical axis coincident with the first axis and being electrically connected to a portion of the first contacts.  
Further for claim 12, the surface emitting light source (see the arguments above for claims 10 and 15) is disposed between the second opposing side and the photo-detection chip, the photo-detection chip having an operating wavelength, at least a portion of which is transparent to the surface emitting light source.  
Further for claim 13, the operating wavelength of the photo-detection chip can be different from the wavelength of the surface emitting light source in order to reduce light loss.  
Further for claim 14, the optical subassembly further comprises a second planar interposer mounted on the second opposing side and defining an aperture large enough to receive said surface emitting light source, the photo-detection chip being mounted on the second planar interposer (the general arguments above for claims 11 – 14).  

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896